DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augur (U.S. Patent No. 4,811,858) in view of Ellis (U.S. Patent No. 4,245,753).
Regarding Claim 1, Augur discloses a protective bottle enclosure, comprising: a container 1 (Figure 1) defining a longitudinal axis (Figure 1) comprising an upper portion 3 (figure 1) and a base 2 (Figure 2) configured to be removably coupled to the upper portion 19 (figure 1), the upper portion extending from a top opening (Figure 2) at a first end through a neck 28 (Figure 2), a shoulder 25 (Figure 2), and a body 27 (Figure 2) to a bottom section including a bottom opening at a second end opposite the first end (Figure 2), wherein the upper portion includes an interior cavity that extends from the top opening to the bottom opening (Figure 2); and a removable cap 4 (figure 2) including a sidewall from which threads extend 38 (Figure 2).  Augur does not disclose wherein the neck includes a plurality of threaded portions and a plurality of non-

    PNG
    media_image1.png
    514
    662
    media_image1.png
    Greyscale

Regarding Claim 2, Ellis teaches the first and second threaded portions of the removable cap are integrally molded with the sidewall of the removable cap (Figure 1 above).
Regarding Claim 4, Ellis teaches the neck includes at least two non-threaded portions and at least two threaded portions (Figure 1 above).
Regarding Claim 7, Augur discloses the removable cap includes a stopper 42 (Figure 2) extending away from the removable cap, the stopper configured to engage a mouth of a bottle (Figure 2).
Regarding Claim 8, Augur discloses the base is threadably coupled with the second end of the upper portion 19 (Figure 1).
Regarding Claim 9, Augur discloses a protective bottle enclosure (Figure 1), comprising: a container defining a longitudinal axis (figure 1) and comprising: an upper portion 3 (Figure 1) that extends from a top opening at an upper end (Figure 2) through a neck 28 (Figure 2), a shoulder 25 (Figure 2), and a body 27 (figure 2) to a bottom section including a bottom opening at a lower end (Figure 1 and 2); and a base 2 (figure 1) configured to be removably coupled to the upper portion (figure 1), the base having a bottom surface 11 (Figure 1) and a sidewall 8 (Figure 1) extending from the bottom surface (Figure 1), the base being removably coupled with the lower end of the body 19 (Figure 1); and a removable cap 4 (Figure 2) including a sidewall 38 (figure 2) from which extends a first cap threaded portion 31 (Figure 2) and a second cap threaded portion (figure 2), wherein the removable cap can be axially inserted into the neck until a stopper 42 (Figure 2) engages with a mouth of a bottle that is disposed within the container (Figure 2).  Augur does not disclose wherein the neck includes at least one threaded portion and at least one non-threaded portion, the sidewall including a first cap uninterrupted portion disposed between the first cap threaded portion and the second cap threaded portion and wherein the removable cap is in a fully sealed configuration upon rotation of the removable cap by less than 180 degrees once the stopper has engaged with the mouth, and wherein a midpoint of the first cap threaded portion is 180 degrees offset from a midpoint of the second cap threaded portion about the longitudinal axis.  However, Ellis teaches the neck includes at least one threaded portion and at least one non-threaded portion (figure 1 above), the sidewall including a first cap uninterrupted portion disposed between the first cap threaded portion and the second cap threaded portion (Figure 1 above) and wherein the removable cap is in a 
Regarding Claim 10, Ellis teaches a second cap uninterrupted portion disposed between the first cap threaded portion and the second cap threaded portion along the removable cap (figure 1 above), wherein the at least one threaded portion of the neck includes a plurality of threaded portions and the at least one non-threaded portion of the neck includes a plurality of non- threaded portions (Figures 1 and 2), and wherein the first and second cap threaded portions are capable of insertion into the neck when aligned with the plurality of non-threaded portions of the neck (figure 1).
Regarding Claim 12, Ellis teaches the neck includes at least two non-threaded portions (figure 1 above).
Regarding Claim 15, Ellis teaches the removable cap is in the fully sealed configuration upon rotation of the removable cap by less than 120 degrees once the stopper has engaged with the mouth (figure 1).
Regarding Claim 21, Augur discloses the removable cap, the upper portion, and the base are provided to insulate and protect a bottle (figure 1).
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augur (U.S. Patent No. 4,811,858) in view of Kitto (U.S. Pub. No. 20120199548) and Ellis (U.S. Patent No. 4,245,753).
Regarding Claim 16, Augur discloses a cap for a protective bottle enclosure, comprising: a collar defining a longitudinal axis and being defined by a sidewall 36 (Figure 2), a first threaded portion that extends outwardly from the sidewall 31 (figure 2); a second threaded portion that extends outwardly from the sidewall 31 (figure 2).  Augur does not disclose a knob that is formed with a tab that can be gripped and rotated and opposite the tab and a first uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion, and a second uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion; wherein a midpoint of the first threaded portion is 180 degrees offset from a midpoint of the second threaded portion about the longitudinal axis.  However, Kitto teaches a knob with a tab 22 (Figure 1) and Ellis teaches a first uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion (figure 1 above), and a second uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion (figure 1 above and figure 2,); wherein a midpoint of the first threaded portion is 180 degrees offset from a midpoint of the second threaded portion about the longitudinal axis (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art to modify Augur to include a knob with a tab and uninterrupted portions between threaded portions, as taught by Kitto and Ellis, in order to provide a grip on closure while allowing a partial turn to seal the closure to the container.
Regarding Claim 17, Augur discloses the sidewall of the collar defines an interior cavity (figure 2).
Regarding Claim 18, Augur discloses a stopper mechanism that is disposed within the interior cavity 42 (figure 2).
Regarding Claim 19, Augur, Kitto and Ellis teach the knob, the collar, the first threaded portion, and the second threaded portion are unitary and formed of the same material (see Kitto Figure 1 while combining with the threads of Ellis in figure 1 and 2 for how the combination would look).
Regarding Claim 20, Ellis teaches the cap is capable of being inserted axially into a neck of a container and is further capable of sealing the container by rotating the cap less than 180 degrees (figures 1 and 2).
Claims 5, 6, 13, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augur (U.S. Patent No. 4,811,858) in view of Ellis (U.S. Patent No. 4,245,753) and Taylor (U.S. Patent No. 3,241,209).
Regarding Claims 5, 6, 13, 22 and 23, Augur and Ellis teaches all the limitations substantially as claimed except for an elastomeric insert inside of the body where the elastomeric insert is a cylindrical sleeve that is fixedly coupled with an inner surface of the body.  However, Taylor teaches an elastomeric insert inside of the body where the elastomeric insert is a cylindrical sleeve that is fixedly coupled with an inner surface of the body with an adhesive 8 (figure 1) and a base form disposed within the base for insulation 8 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art to modify Augur and Ellis to include an elastomeric insert, as taught by Taylor, in order to cushion and hold the inner container in place.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12, 13 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JAMES N SMALLEY/Examiner, Art Unit 3733